Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2579048 to Paul in view of US 6017048 to Fritschen.
Regarding claim 11, Paul discloses a tire inflation system for a vehicle (having chassis 10) having a tire 15 mounted to an axle 11 of the vehicle and an aerodynamic fairing 34 covering the outboard side of all or part of the tire (as evident from Fig. 1), the system comprising: a fluid pressure source 18; and a rotary union (i.e. swivel elbow coupling 17 except for connecting bracket 50) mounted to the fairing (via bracket 50), the rotary union being in sealed fluid communication with the fluid pressure source and the tire (i.e. see col. 4, ln 5-12). Paul is silent regarding the structure of 34 being aerodynamic. However, with the structure mimicking the structure of a fork for a bicycle, and Fritschen disclosing an aerodynamic fork assembly, it would have been obvious to one of ordinary skill in the art to incorporate an aerodynamic characteristic to the fairing 34 of the vehicle with the motivation of reducing fuel consumption of the vehicle. Examiner notes that “fairing” is broadly defined in the specification:

    PNG
    media_image1.png
    225
    960
    media_image1.png
    Greyscale

Examiner at minimum relies upon the express definition of “trim” as set forth in the above-cited portion. Further, the corresponding structural limitation merely require that the fairing or trim cover a part of the tire. It is with this express support in the specification that Examiner analogizes 34 with a fairing (or trim).Regarding claim 12, Paul discloses the vehicle tire inflation system of claim 11, the rotary union being mounted to the fairing by a non-rotatable bracket 50 (in that 50 is welded to the fairing as disclosed in col. 3, ln 25). 

Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of US 9283818 to Keeney et al. (“Keeney”).

Regarding claim 25, Paul discloses a vehicle tire inflation system including: a fluid pressure source 18 mounted as part of a vehicle (having chassis 10), the vehicle including a vehicle tire 15  having an axis of rotation and mounted to a vehicle wheel 14, the vehicle further including a vehicle fairing 34, the vehicle fairing being disposed on or over the outboard side of said vehicle wheel at the axis of rotation to cover the outboard side of the vehicle wheel (as evident from Fig. 1); and a rotary union (i.e. swivel elbow coupling 17 except for connecting bracket 50) mounted to a wheel-facing side of said vehicle fairing (as evident from Fig. 4) by a bracket 50 approximately at the axis of rotation (as evident from Fig. 4), the rotary union being in sealed fluid communication with the fluid pressure source and one or more vehicle tires  (i.e. see col. 4, ln 5-12). Paul does not disclose that the fairing substantially covers the wheel or that the fairing has aerodynamic properties. Further, Paul expressly discloses the cooperation of 34 with a “usually fender or mud guards, now shown” (col. 2, ln 42-43).  Keeney discloses an aerodynamic fairing 110 configured to increase aerodynamic efficiency of the vehicle that substantially covers the wheel (see Fig. 1, Fig. 2; col. 4, ln 33-35). It would have been obvious to one of ordinary skill in the art to incorporate 34 into the fairing of Keeney with the motivation of reducing the drag of the vehicle, thus increasing fuel efficiency. Examiner notes that the assembly of 34 and 110 represents the “fairing” as claimed and as disclosed.

Regarding claim 28, Paul and Keeney discloses the system of claim 25 wherein the vehicle is a commercial truck (see Keeney col. 2, ln 1-2). It would have been obvious to one of ordinary skill in the art to incorporate for such use with the motivation of increasing capacity of the vehicle of Paul.

Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of US 4611847 to Sullivan.
Regarding claims 25, 26, and 28, Paul discloses a vehicle tire inflation system including: a fluid pressure source 18 mounted as part of a vehicle (having chassis 10), the vehicle including a vehicle tire 15  having an axis of rotation and mounted to a vehicle wheel 14, the vehicle further including a vehicle fairing 34, the vehicle fairing being disposed on or over the outboard side of said vehicle wheel at the axis of rotation to cover the outboard side of the vehicle wheel (as evident from Fig. 1); and a rotary union (i.e. swivel elbow coupling 17 except for connecting bracket 50) mounted to a wheel-facing side of said vehicle fairing (as evident from Fig. 4) by a bracket 50 approximately at the axis of rotation (as evident from Fig. 4), the rotary union being in sealed fluid communication with the fluid pressure source and one or more vehicle tires  (i.e. see col. 4, ln 5-12). Paul does not disclose that the fairing substantially covers the wheel or that the fairing has aerodynamic properties. Further, Paul expressly discloses the cooperation of 34 with a “usually fender or mud guards, now shown” (col. 2, ln 42-43). Sullivan discloses a fairing 20 covering the entire outboard side of the wheel of a commercial truck (see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing the aerodynamic characteristics and load capacity (i.e. using as a truck) of the vehicle. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul and Keeney (or Sullivant) in view of US 4619303 to Bryan et al. (“Bryan”). 
Regarding claim 27, Paul and Keeney (or Sullivan) discloses the system of claim 25 but does not disclose that said fluid pressure source being a vehicle air brake system air supply. Bryan discloses such (see Abstract, Fig. 13). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing speed if desired and combining systems therein reducing the number of components such as reservoir tanks, thus reducing the weight of the vehicle. 

Response to Arguments
Applicant's arguments (“Remarks”) filed 7/7/22 have been fully considered but they are not persuasive. Applicant argues that the rejections based on Paul should be withdrawn. Remarks 8. Specifically, applicant argues that Paul does not describe “any sort of fairing.” Remarks 9. In order to determine the metes and bounds of the term “fairing”, Examiner turns to the specification. As such, the specification sets forth a broad definition of “fairing”: 
    PNG
    media_image1.png
    225
    960
    media_image1.png
    Greyscale

In view of this definition, any structure that equates to at least a “trim” that “cover[s] part of a tire” would equate to a fairing as described in [0032]. Thus a strap which surrounds a portion of the tire as Paul discloses is reasonably interpreted as a fairing consistent with Applicant’s disclosure. Regarding Sullivan, nothing in the claim prevents the fairing from being interpreted as comprising multiple components, namely 34 and 20. Applicant’s arguments are persuasive to the extent that 20 would not be a fixed panel. It would retract and extend as described and thus uncover and cover the wheel. However, there is nothing in the claim requiring the part of the fairing, namely 20, to always remain in a fixed position. Thus, since 34 of Paul and 20 of Sullivan are interpreted as components of the fairing, the modification Sullivan does not teach away from the proposed modification. 

Allowable Subject Matter
Claims 18, 19, 21, 22, 23, and 24 are allowed.
Claims 13–16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The remaining arguments are moot in view of either the noted allowable subject matter or new references based on claim amendments.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617